— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered July 7, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review the issue of the plea allocution’s sufficiency (see, People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, reversal would not be warranted. The record indicates that the defendant’s plea was knowingly, voluntarily and intelligently made (see, People v Harris, 61 NY2d 9).
Defense counsel’s apparent argument that the factual recitation of the underlying crime might have been insufficient is without merit (see, People v Riley, 120 AD2d 752; People v Dixon, 119 AD2d 831). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.